Allowable Subject Matter
Claims 1, 5, 9-11, 15, 16 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the unique combination of features as claimed, specifically a multi-tiered plant growing aid having a base frame, base frame tubes, base mesh panel, an additional frame, additional mesh panel, base legs, S-shaped support legs, and first and second sets of releasably attachable couplings. Wherein the couplings are as detailed in the claims and the mesh panels form a cascade of increasing outer diameters. 
The prior art of record Hall (US 2014/0305040) teaches a similar multi-tier plant growing aid including a base frame, base frame tubes, base mesh panel, additional frame, additional mesh panel, base legs, support legs, and couplings. Hall, however, is silent about the panels forming a cascade of increasing outer diameters such that the unique S-shape of the support legs allows for connection of the mesh panels nor does Hall teach the details of the releasable couplings to engage the S-shaped support legs.
The further prior art of record Stone (US 4922653) teaches a similar plant growing aid including modular elements and first and second releasably attachable couplings (14), however, Stone is silent to the base and additional mesh of cascading dimensions nor does Stone teach the S-shaped support legs allowing for connection to said cascade.
The further prior art of record Branman (US 7219467) teaches a similar plant growing aid including S-shaped support legs (22). Branman, however, fails to teach or suggest these support legs as modular elements interconnecting to first and second releasable couplings nor does Branman teach the cascade of meshes. 

It would require undue hindsight reconstruction to combine Hansen, Stone, Branman, and Hall to recreate applicant’s invention. Furthermore, none of the references alone or in combination show the details of the S-shaped legs releasably interconnected to support a cascade of increasingly sized mesh panels.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The cited prior art of record is noted because it pertains to the state of the art of multi-tiered plant growing aids including meshes, releasable coupling mechanisms, and support legs therefor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619